Name: Commission Regulation (EEC) No 961/80 of 18 April 1980 re-establishing the levying of customs duties on flax or ramie yarn, not put up for retail sale, products of category 115 (code 1150), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/ 10 Official Journal of the European Communities 19. 4. 80 COMMISSION REGULATION (EEC) No 961 /80 of 18 April 1980 re-establishing the levying of customs duties on flax or ramie yarn , not put up for retail sale, products of category 115 (code 1150), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply of the said countries and territories, with the excep ­ tion of countries listed in its Annex F, once the rele ­ vant Community maxivum amount has been reacped ; Whereas, in respect of flax or ramie yarn , not put up for retail sale, products of category 115, the ceiling, calculated as indicated above, should be 305 tonnes, and therefore the maximum amount is 152-5 tonnes ; whereas on 11 April 1980 the amounts of imports into the Community of the products in question , origi ­ nating in Brazil , a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) Ng 2894/79 of 10 Jecamber 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in deve ­ loping countries and territories ( ! ), and in particular Article 5 thereof, Whereas Article 3 ( 1 ) and (2) of that Regulation provides that customs duties may, for each category of products listed in Annex D, be suspended up to a Community ceiling equal to 55 % of total imports of products in the category in question into the Commu ­ nity, from all beneficiaries, in 1977 ; whereas, however, the ceiling resulting from this calculation may in no case excaed 125 % in general of the preferential amount fixed for 1978 ; whereas, having regard to that ceiling, the amounts for products originating in any onef the countries listed in Annex E should be within a mxivum Community amount representing 50 % of that ceiling ; whereas Articles 4 (2) and 10 of that Regulation provide that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any HAS ADOPTED THIS REGULATION : Article 1 As from 22 April 1980, the levying of customs duties, suspended in puruuance of Council Regulation (EEC) No 2894/79 shall be ere-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code (1980) Description ( 1 ) (2) (3 ) (4) 1150 115 54.03 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Flax or ramie yarn , not put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication ic the Official Journal of the European Communities. ( ») OJ No L 332, 27 . 12. 1979, p. 1 . 19 . 4. 80 Official Journal of the European Communities No L 102/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1980 . For the Commission Antonio GIOLITTI Member of the Commission